CoNNOR, J.
In Fertilizer Co. v. Godley, 204 N. C., 243, 167 S. E., 816, it is said:
“It is well settled in this jurisdiction that where a jury trial is waived, as in this case, and the trial judge finds the facts and judgment is entered thereon, if there was any competent, sufficient evidence to support the findings of fact, and the facts support the judgment, in such case, the findings of fact and the judgment thereon are conclusive.”
In the instant case there was no exception by the defendants to any finding of fact made by the judge. The findings of fact are therefore conclusive on defendants’ appeal to this Court. The contention of the *227defendants on tbeir appeal to this Court that there was no evidence at the trial to support certain findings of fact made by the judge is not presented by a valid assignment of error, and for that reason cannot be considered.
The judgment is supported by the findings of fact made by the trial judge, and for that reason is
Affirmed.